Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 4 recites the broad recitation “at least 2 bars”, and the claim also recites “preferably at least 5 bars, preferably at least 10 bars, and more preferably at least 30 bars” which are each narrower statements of the range/limitation. 
Similarly, claim 5 recites the two overlapping ranges “one, preferably two, reservoirs of water.”  
Lastly, claim 8 recites “between 45 bars and 200 bars”, and the claim also recites “in particular between 50 and 65 bars or between 110 and 170 bars” which are each narrower statements of the range/limitation.


Additionally regarding claim 8, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a signal per se without significantly more.  A computer program under a broad and reasonable interpretation is easily embodied on a transitory signal.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 4,112,779 (Tsunoda et al. hereinafter).
	For claim 1, Tsunoda et al. teach a starting method for a hydroelectric turbine provided with a runner 14 mechanically coupled to a shaft line 12, a distributor comprising leak-tight guide vanes 44 to control a flow of water to the runner, a spiral case 36 for supplying water to the runner, the spiral case comprising a duct (see FIG. 1) connected to a main inlet valve 40, the method comprising:
	a)	step of balancing the pressure on both side of the main inlet valve 40, and of at least partially opening the main inlet valve 40, while the leak-tight guide vanes 44 of the distributor are closed, water pressurized at an upstream level being present in the spiral case 36 and at the distributor (see column 5, line 50 to column 6, line 19);
	b) then a step of opening the leak-tight guide vanes 44 of the distributor (see column 6, line 20 – line 33).

For claim 5, the well-known upper and lower reservoirs for hydraulic turbines are described in at least col. 4, line 59 and col. 5, line 3, respectively.
For claim 9, the gradual opening of the guide vanes 44 necessarily increases the speed of the runner 14. 
For claim 12, the starting method is implemented with a controller or timer 64 (see FIG. 4 and its related disclosure). 
.

Claim(s) 1, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 3,682,563 (Takashima hereinafter).
	For claim 1, Takashima teach a starting method for a hydroelectric turbine provided with a runner 5 mechanically coupled to a shaft line 9, a distributor comprising leak-tight guide vanes 4 to control a flow of water to the runner, a spiral case 3 for supplying water to the runner, the spiral case comprising a duct (see FIG. 1) connected to a main inlet valve 2, the method comprising:
	a)	step of balancing the pressure on both side of the main inlet valve 2, and of at least partially opening the main inlet valve 2, while the leak-tight guide vanes 4 of the distributor are closed, water pressurized at an upstream level being present in the spiral case 3 and at the distributor (see col. 2, line 60-col. 3, line 3);
	b) then a step of opening the leak-tight guide vanes 4 of the distributor (see the last line of column 2 to line 3 of column 3).
	
	For claim 10, the main inlet valve 2 is partly opened before the hydroelectric turbine 10 is started (see FIG. 2). 
	For claim 11, the pressures on both sides of the inlet valve are balanced before the hydroelectric turbine is started (see at least col. 2, line 59 to col. 3, line 3).

Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 4,073,594 (Takagi et al. hereinafter).


	a)	step of balancing the pressure on both side of the main inlet valve 8, and of at least partially opening the main inlet valve 8, while the leak-tight guide vanes 6 of the distributor are closed, water pressurized at an upstream level being present in the spiral case 7 and at the distributor (disclosed prior art of FIG. 3);
	b) then a step of opening the leak-tight guide vanes 6 of the distributor (see FIG. 3).
	
	For claim 2, Takagi et al. the inlet valve is fully opened before step b).  See FIG. 3.
	For claim 5, Takagi et al. teach two reservoirs of water which the hydroelectric turbine is connected to (see at least col. 2, lines 9-15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al. in view of United States Patent No. 6,076,259 (Moss et al. hereinafter).
Tsunoda et al. fail to specify the type of main inlet valve.
Moss et al. however, identify Francis turbine main inlet valves as ball-type, as a known component. See col. 1, lines 6-15.
Because Tsunoda et al. is a Francis hydraulic turbine with a main inlet valve, and Moss et al. teach main inlet valves of Francis hydraulic turbines are ball valves, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize a ball valve as the Tsunoda et al. main inlet valve, as taught by Moss et al. for the purpose of providing a known type of main inlet valve with a reasonable expectation of success.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al.
For claim 4, Tsunoda et al. do not mention the pressure within the spiral casing.  The pressure of the water in the spiral casing before step b) being at least 2 bars is a resultant of the head from the upper reservoir and not a result of balancing the pressures on both sides of the main inlet valve.  Accordingly, the pressure within the spiral casing is a result-effective variable.  Based upon the upper In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Applicant’s claimed method is not accompanied with any unexpected results.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima.
For claim 6, Takashima teaches in column 3, lines 16-22 to bring the alternator 10 “on load in the shortest possible time.” Takashima does not specify less than 30 seconds. The time for bringing the alternator on load is at least a function of the size of the hydraulic system.  A larger water delivery system would suggest a shorter time period to bring the alternator on load than a relatively small water delivery system, for example.  Accordingly, the time period to bring the alternator on load is a result-effective variable.  Accordingly, artisans have many options when sizing a hydraulic system.  A desired or optimized result of the method comprising the claimed time to load would assist in sizing the hydraulic system.  Accordingly it would have been obvious at the time of the invention to a person having ordinary skill in the art to size the hydraulic system such that the time to load was less than 30 seconds for the purpose of bringing the alternator on load in the shortest possible time, as already recognized in Takashima as desirable. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Applicant’s claimed method is not accompanied with any unexpected results.



Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 7 requires a standstill mode where the runner is mechanically coupled to the rotor of a generator by way of the shaft line.  Each of the cited references however, provide no such standstill mode, and inclusion thereof would length the time for operation in power generation mode, and therefore would not be obvious outside of Applicant’s disclosure.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/RICHARD A EDGAR/Primary Examiner, Art Unit 3799